WALLBOARD REMOVAL TOOL
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks and claim amendments, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1-14, 16-17, 19, and 34-36 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 and 103.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10-14 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schmitt (US 1650964).
Regarding claim 1, Schmitt teaches a wallboard removal tool (puller tool) comprising: a shaft (14) extending between an inner end and an outer end (Fig. 1; see annotated Fig. 1 below); 
threaded) (Fig. 1); 
an inner wallboard support (17) movably coupled to the shaft (14) (via 15), the inner wallboard support (17) being provided at the inner end (Fig. 1; see annotated Fig. 1); 
and an actuator (22, 23, 24) operably coupled to the inner wallboard support (17) (via 14, 15 and direct contact), the actuator (22, 23, 24) causing the inner wallboard support (17) to move from a closed position (legs closest together, 23 in retracted position) to an opened position (legs furthest apart, 23 in protruded position) after the inner wallboard support (17) is positioned behind a wallboard (bearing cup) on a wall (Fig. 1); 
wherein the inner wallboard support (17) is configured to engage an interior surface of the wallboard (19) and wherein the outer wallboard support (17) is configured to engage an exterior surface of the wallboard (bearing cup, see annotated Fig. 1) to capture the wallboard therebetween (Fig. 1);
wherein the actuator (22, 23, 24) is accessible from the exterior of the wallboard (toward handle) to move the inner wallboard support (17) (Fig. 1); 
and wherein the wallboard removal tool is shaken to free the wallboard from fasteners holding the wallboard (bearing cup) to studs of the wall.
Regarding claim 2, Schmitt teaches wherein the outer wallboard support (10) includes a sleeve (12) and a support plate (11) extending outward from the sleeve (12), the sleeve being slidably (up and down via thread) coupled to the shaft (14) (Fig. 1).
Regarding claim 3, Schmitt teaches wherein the outer wallboard support (10) is slidably coupled to the shaft (14, via thread) and movable between an advanced position and a retracted position, the outer wallboard support (10) engaging the wallboard in the advanced position (position where 10 is pushed most forward, away from handles) (Fig. 1).
claim 4, Schmitt teaches wherein the inner wallboard support (17) is rotatably coupled (by pivot pins and 15) to the shaft (14), the inner wallboard support (17) rotating between the closed position and the opened position, the inner wallboard support (17) having a larger outer circumference in the opened position (arms spread) than the closed position (arms together) (Fig. 1).
Regarding claim 5, Schmitt teaches  wherein the inner wallboard support (17) includes a plurality of support arms rotatably coupled to the inner end of the shaft (14) (via 15), the support arms being opened after the inner wallboard support (17) is positioned behind the interior surface of the wallboard (19) (Fig. 1; see annotated Fig. 1).
Regarding claim 7, Schmitt teaches wherein the support arms are elongated between attachment ends (15) and free ends (18), the support arms being rotated about the attachment ends (15) to move the free ends (18) away from the shaft (14) (outward) (Fig. 1).
Regarding claim 10, Schmitt teaches wherein the actuator (22, 23, 24) extends through an interior of the shaft (14) to operably couple to the inner wallboard support (17), the actuator (22, 23, 24) being movable relative to the shaft (14) to move the inner wallboard support (17) from the closed position to the opened position and to move the inner wallboard support (27) from the opened position to the closed position (Fig. 1).
Regarding claim 11, Schmitt teaches wherein the actuator (22, 23, 24) extends from the inner end to the outer end and is coupled to the inner wallboard support (17) at the inner end (Fig. 1; see annotated Fig. 1).
Regarding claim 12, Schmitt teaches a handle (20) at the outer end of the shaft (14), the handle (20) being shaken (capable in the same manner as instant invention) to free the wallboard (bearing cup) from the fasteners holding the wallboard to the sides of the wall (Fig. 1; see annotated Fig. 1).
Regarding claim 13, Schmitt teaches a locking feature (21) to lock a position of the outer wallboard support (10) with respect to the shaft (14) (combination of thread and washer will assist in locking outer wallboard support in relation to shaft from rotating when actuator operates arms or tool is pulled) (Fig. 1).
Regarding claim 14, Schmitt teaches wherein the locking feature (21) is positioned to lock the outer wallboard support at approximately half inch from the inner wallboard support to fit half-inch wallboard therebetween.            
The washer 21 assists in locking the outer wallboard support in relation to shaft 14.  Schmitt is capable of positioning the inner wallboard support at a half-inch from the wallboard therebetween the inner and outer support (see annotated Fig. 1).  Because the inner support is operated translationally by shaft (14), the locking washer helps keep/lock the final position of 14 and 10 (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 1650964) in view of Melchoir (US 20130221593).
Regarding claim 9, Schmitt teaches wherein the shaft includes four sides (front, back, left, right).
Schmitt does not teach wherein the plurality of support arms includes four support arms each associated with and extending from a corresponding side of the shaft.
Melchoir teaches a clamping device, with the same structure as a pulling device (see corners of 102, capable of engaging side surfaces and pulling upward via 118) (Fig. 1a);
Wherein the shaft (118) includes four sides (front, back, left, right) (Fig. 1a);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include four support arms on the invention taught by Schmitt, as taught by Melchoir, because having additional arms on a puller will provide more contact surface with the wallboard (bearing cup), distributing the pulling force, requiring less work to pull out.  
Claims 19 and 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (US 1650964) in view of Parkin (US 20120318109).
Regarding claim 19, Schmitt teaches a wallboard removal tool comprising: a shaft (14) extending between an inner end and an outer end (Fig. 1); 
an outer wallboard support (10) having a sleeve (12) and a support plate (11) extending radially outward from the sleeve (12), the sleeve (12) being freely slidably coupled to the shaft (14) (via threads) (Fig. 1); 
and an inner wallboard support (17) including a plurality of support arms rotatably coupled to the shaft (14) (via 15 and pivot pins) at the inner end, the support arms being movable between closed positions and opened positions, the support arms being folded close to the shaft in the closed positions, the support arms being splayed outward away from the shaft (14) in the opened positions (Fig. 1; see annotated Fig. 1); 
wherein the inner end and the inner wallboard support (17) is configured to pass through an opening in a wallboard (bearing cup) of a wall when the support arms are in the closed positions and wherein the support arms are configured to be moved to the opened positions behind the wallboard (bearing cup) to engage an interior surface (19) of the wallboard (Fig. 1; see annotated Fig. 1); 
and wherein the outer wallboard support (10) is advanced toward the inner wallboard5PATENT 817-0003US 1 support (17) to engage an exterior surface of the wallboard (bearing cup) to capture the wallboard 
	Schmitt does not teach the shaft being smooth.
	Parkin teaches a loosening device (10) with an outer support (18) and an inner support (17) (Fig. 1);
	a shaft (68, 46)  extending between an inner end and an outer end, the shaft being smooth (Fig. 1; see annotated Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the actuator (spring) and shaft taught by Parkin, with the device taught by Schmitt, to operate Schmitt, because both a threaded shaft or a smooth shaft allow for translational and rotational movement of the inner support relative to the outer support.  Parkin teaches using a spring actuator instead of a threaded actuator to accomplish moving an element (52) in between legs to create an opening movement; the same function taught by Schmitt.
	Regarding claim 34, Schmitt in view of Parkins teach claim 19.
	Schmitt in view of Parkins do not teach wherein the shaft is rectangular and the sleeve is rectangular to prevent rotation of the sleeve relative to the shaft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the shaft (Parkins) and sleeve (Parkins, 22; or Schmitt) in a rectangular shape, or any other corresponding shape allowing for sliding movement, because once Schmitt is combined with Parkins, taught by claim 19, provides no teaching for rotation.  Because rotating is not an essential function of the combined invention, any corresponding shape sleeve and shaft would function in the same manner.
Regarding claim 35, Schmitt in view of Parkin teach an actuator (26, 46, 66, Parkin) operably coupled to the inner wallboard support (17, Schmitt), the actuator (26, 46, 66, Parkin) causing the inner bearing cup, Schmitt), wherein the actuator (26, 46, 66, Parkin) is accessible from the exterior of the wallboard (bearing cup)  to move the inner wallboard support (Schmitt, Fig. 1; Parkin, Fig. 3).  See combination from claim 19.

    PNG
    media_image1.png
    528
    556
    media_image1.png
    Greyscale

Schmitt, annotated Fig. 1

    PNG
    media_image2.png
    825
    438
    media_image2.png
    Greyscale

Parkin, annotated Fig. 1
Allowable Subject Matter
Claims 6, 8, 16-17, and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sisto (US 9453524) teaches a fastener assembly with arms that lie flat within the fastened object.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723